BROWN, J., Dissenting.
Alameda County might be able to prohibit gun shows on county property, assuming the property is located within the geographic boundaries of the county and subject to the county’s regulatory jurisdiction. (Cf. Great Western Shows, Inc. v. County of Los Angeles (2002) 27 Cal.4th 853, 860-870 [118 Cal.Rptr.2d 746, 44 P.3d 120].) But the county did not enact a prohibition against gun shows. Instead, the county prohibited, with limited exceptions, the possession of firearms on county property. (Alameda County Gen. Ord. Code, ch. 9.12, § 9.12.120; see maj. opn., ante, at pp. 880-881.) That prohibition conflicts with several state statutes that expressly authorize certain persons to carry firearms without restriction as to place. (See, e.g., Pen. Code, §§ 831.4, subd. (b), 830.9, 831.6, subd. (b), 12027, subd. (i) [provisions authorizing non-peace-officers to carry firearms in certain circumstances]; see also id., §§ 12031, 12050, 12051 [provisions authorizing licensed persons to possess loaded and/or concealable firearms].) Nothing in state law suggests that these authorizations to carry or possess firearms under certain circumstances are subject to local restrictions, and if they were, then a person authorized to carry firearms who happened to be traveling across the state would have to consult legal counsel each time he or she crossed a county line or entered a city, a rule that seems neither practical nor intended by the Legislature. (See Sherwin-Williams Co. v. City of Los Angeles (1993) 4 Cal.4th 893, 898 [16 Cal.Rptr.2d 215, 844 P.2d 534].)
The majority concedes that state law might partially preempt the county ordinance at issue here, but it concludes that the ordinance is enforceable against plaintiffs, because plaintiffs seek only to promote a gun show. The majority, in effect, reasons that, because the county could prohibit gun shows on county property, the county is free to enforce the totally different prohibition at issue here—so long as it does so against a gun show promoter.
The flaw in this logic becomes apparent when we consider a hypothetical involving the constitutional protection of free speech. Suppose the county enacted an ordinance prohibiting any and all speech favoring residential rent control—in other words, a content-based restriction of political speech that would clearly violate First Amendment principles. A billboard company seeks to display billboard advertisements promoting rent control and challenges the ordinance on First Amendment grounds. In those circumstances, I *886doubt the majority would hold that, because the county is free to regulate billboard advertising (see City Council v. Taxpayers for Vincent (1984) 466 U.S. 789, 806-807 [104 S.Ct. 2118, 2129-2130, 80 L.Ed.2d 772]; Metromedia, Inc. v. San Diego (1981) 453 U.S. 490, 507-512 [101 S.Ct. 2882, 2892-2895, 69 L.Ed.2d 800]; City and County of San Francisco v. Eller Outdoor Advertising (1987) 192 Cal.App.3d 643, 658-661 [237 Cal.Rptr. 815]), it can enforce its unconstitutional restriction of speech against the billboard company. Rather, the majority would likely hold that the ordinance exceeds the county’s regulatory authority under the state and federal Constitutions. Put another way, the question before us is not whether the county might be able to enact some hypothetical ordinance prohibiting what plaintiffs want to do. The question is whether the ordinance the county actually enacted exceeds the county’s authority, which it does.
Significantly, this case is not one in which we are asked to enforce an independent provision in an ordinance after severing a preempted provision. (See, e.g., Cohen v. Board of Supervisors (1985) 40 Cal.3d 277, 292 [219 Cal.Rptr. 467, 707 P.2d 840].) Rather, the provision that the majority enforces—the prohibition against possessing firearms on county property—is the same provision that conflicts with state law. Nor is this a case where the ordinance is ambiguous and might be construed narrowly so as to avoid preemption problems. (See, e.g., In re Cox (1970) 3 Cal.3d 205, 220, fn. 18 [90 Cal.Rptr. 24, 474 P.2d 992].) No one could reasonably construe a general prohibition against firearm possession to refer only to gun shows, and no one reading the ordinance without the benefit of a law degree and a careful study of our decisions would guess that the ordinance merely refers to gun shows.
In short, we consider here a local restriction on firearm possession that directly conflicts with state law. The majority seeks to avoid the obvious preemption problem by the expedient of rewriting the ordinance to prohibit gun shows instead of gun possession. Alameda County might have enacted an ordinance prohibiting gun shows, but it did not, and the ordinance it did enact exceeds its regulatory authority.
The majority attempts to make the issue quite small, involving a restriction applicable only to county property (maj. opn., ante, at p. 884); the litigants, on the other hand, insist the stakes are large. It does not matter whether the issue is large or small, though, if the government exceeds its authority. As Judge Kozinski has noted, the small and superficially benign acts of a democratic government can erode personal freedom just as surely, and to the same end, as the large and malignant acts of a tyrant or dictator: “Liberty—the freedom from unwarranted intrusion by government—is as *887easily lost through insistent nibbles by government officials who seek to do their jobs too well as by those whose purpose it is to oppress . . . (U.S. v. $124,570 U.S. Currency (9th Cir. 1989) 873 F.2d 1240, 1246 [108 A.L.R.Fed. 643].) Because the ordinance conflicts with state law and because I believe the structural constraints on government authority are equally as important as the substantive ones, I dissent.
Appellants’ petition for a rehearing was denied June 26, 2002. Brown, J., was of the opinion that the petition should be granted.